Title: To Thomas Jefferson from Theophilus Harris, 12 April 1803
From: Harris, Theophilus
To: Jefferson, Thomas


          
            Sir,
            Alexandria April. 12th. 1803
          
          It gives me no small satisfaction to have the honour of forwarding to you a Cask of Ale sent by Messrs. Bakewell of Newhaven Connecticut to me for your use, which they beg of you to have the goodness to accept—May I, Sir, be allowed on this occasion to observe that this act affords me peculiar pleasure because I view it, tho’ trifling in itself, as an act of homage paid to those principles which I have ever been proud to advocate, and of which you have always rank’d as a distinguish’d supporter—Permit me Sir to take this opportunity of expressing my best wishes for your happiness, and to have the honour of Subscribeing myself with all due respect
          Sir, Your most obedient Servant
          
            Theophilus Harris
          
        